Citation Nr: 0017700	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  95-41 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1946.  

This matter arises from an August 1995 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that the veteran had not 
submitted new and material evidence sufficient to reopen his 
claim for service connection for bilateral hearing loss.  The 
veteran had expressed a desire to appear before a Member of 
the Board at a Travel Board hearing at the RO.  In response 
to a query by the RO of August 1998, the veteran withdrew his 
request to appear at a Travel Board hearing.  

In addition, a letter dated in September 1998 was received 
from the veteran's daughter which included an additional 
report by Hyla S. Richey dated in August 1998.  The RO had 
not had an opportunity to review this evidence, but in her 
September 1998 letter, the veteran's daughter indicated that 
the veteran had previously requested that his case be 
considered on the basis of the evidence of record.  She 
further indicated that he desired that the additional 
evidence be associated with his claims file to be considered 
at the time of the Board's review.  This evidence was not 
associated with the claims file at the time the Board issued 
an adverse decision in September 1998.  That decision was 
vacated in September 1999 and the following decision 
represents the final decision of the Board.  


FINDINGS OF FACT

1.  Unappealed RO rating decisions of June 1969 and May 1977 
denied service connection for bilateral hearing loss.  

2.  An unappealed March 1990 decision by the RO determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for 
bilateral hearing loss.  

3.  Additional evidence submitted since the RO's March 1990 
rating decision bears directly and substantially on the issue 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

4.  The veteran was exposed to acoustic trauma during his 
service in World War II.  

5.  The new evidence establishes a medical link between the 
veteran's currently diagnosed bilateral hearing loss and 
acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  The March 1990 rating decision by the RO, which 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (1999).  

2.  The evidence received since the RO's March 1990 rating 
decision is new and material, and the veteran's claim for 
service connection for bilateral hearing loss has been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156(a) (1999).  

3.  The veteran incurred bilateral hearing loss in service.  
38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303(b) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the RO decided the veteran's 
new and material claim under a standard which has been 
overruled by the United States Court of Appeals for Veterans 
Claims (Court) in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  Given the Board's decision with respect to this 
issue, however, the veteran is not prejudiced by the initial 
analysis of his new and material claim by the Board.  It is 
therefore not necessary to remand the case to the RO for 
further consideration of this issue.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The veteran was informed of his appellate rights after the 
March 1990 RO decision, but did not appeal that decision 
which hence became final.  Claims which have previously been 
denied by final decisions may only be reopened if new and 
material evidence has been submitted.  See 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §  3.156(a) (1999).  

A three-part analysis applies when a claim to reopen is 
presented.  See Elkins, supra.  The first step is to 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) to reopen a prior claim.  
If so, the second step requires a determination of whether 
the claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is not well grounded, the 
adjudication process must halt, despite reopening, because a 
claim that is not well grounded cannot be allowed.  See 
Winters, supra.  If the claim is well grounded, then the VA 
must ensure that the duty to assist has been fulfilled before 
proceeding to the third step, and adjudication of the merits 
of the claim.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers, and is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which, by itself or in conjunction with evidence previously 
submitted, is so significant that it must be considered in 
order to fairly decide the merits of that claim.  38 C.F.R. 
§ 3.156(a).  

The evidence considered by the RO in reaching its March 1990 
decision consisted of the veteran's service medical records, 
post-service medical records, and lay statements made by the 
veteran.  Service medical records did not contain any 
evidence of hearing loss.  The veteran's service personnel 
records show that he had served as a veterinary technician, 
and had participated in the North Apennine and Po Valley 
campaigns in Italy in World War II.  The report of the 
veteran's service separation examination showed his hearing 
to be 15/15 bilaterally.  Outpatient treatment records and 
reports of audiological tests, dating from November 1975 
through April 1977, indicated that the veteran reported 
experiencing bilateral hearing loss of long duration, and 
that an audiological test showed bilateral hearing loss.  
However, the medical evidence submitted at the time of the 
March 1990 decision did not include any medical opinion as to 
the etiology of the veteran's hearing loss.  

In addition, a report of a November 1981 VA compensation 
examination showed that the veteran had bilateral 
sensorineural hearing loss, and that he wore hearing aids to 
improve his hearing ability.  A letter, dated in November 
1981, was received from Ted E. Webb, M.D., stating that he 
had served as the veteran's attending physician for the 
previous year.  Dr. Webb stated that the veteran experienced 
moderate to severe bilateral hearing loss, which the veteran 
reported had been present since his discharge from service in 
1945.  Further, the veteran submitted a report of an 
audiological examination, dated in January 1990, which 
appears to indicate that he had bilateral hearing loss within 
the meaning of 38 C.F.R. § 3.385 (1999).  

The veteran filed a claim to reopen his previously denied 
claim for service connection for bilateral hearing loss in 
July 1995.  Evidence received since the March 1990 final 
decision includes three signed affidavits from the veteran's 
former co-workers and from his daughter dated in October and 
November 1995, a statement by Hyla S. Richey, M.S., CCC-A, 
dated in August 1998, an additional statement received from 
the veteran's daughter in August 1998, and an opinion 
received from a Veterans' Health Administration (VHA) 
reviewing physician, dated in November 1999.  In addition, 
the Board notes that the veteran and his daughter presented 
testimony at a personal hearing before a Hearing Officer at 
the RO in November 1996.  

The veteran's former co-workers, [redacted] and [redacted], 
stated that they were well aware that the veteran had a 
hearing disability.  Mr. [redacted] indicated that he had worked 
with the veteran for four years beginning in early 1947, and 
that he recalled that the veteran had some form of hearing 
loss.  He also observed that the veteran's hearing loss had 
increased in severity over the years.  Ms. [redacted] stated that 
she had worked with the veteran from 1954 through 1959, and 
noticed that the veteran experienced difficulty hearing.  In 
her affidavit, the veteran's daughter stated that she had 
been born in 1947, and that the veteran had experienced 
difficulty with hearing as long as she could recall.  

At the November 1996 hearing, the veteran testified that he 
served in Italy in World War II, had participated in three 
major battles, and was exposed to acoustic trauma including 
exploding bombs dropped from aircraft during that period.  
The veteran stated that while he was a patient in a military 
hospital, a number of individuals in his unit had been 
killed.  He stated that at the time of his discharge in 
December 1945, he was detained for approximately nine days in 
order that his hearing could be tested further.  He testified 
that he was more interested in returning home for the 
holidays, and was subsequently discharged before any 
additional hearing tests could be performed.  He indicated 
that his hearing ability had diminished considerably over 
time since he was discharged from service to the present 
time.  He stated that he had not sought treatment immediately 
following service because the problem did not initially 
appear to be very severe.  The veteran's daughter presented 
testimony consistent with her recent affidavit.  

In her August 1998 statement, Hyla S. Richey, M.S., CCC-A, 
Assistant Professor and Audiology Clinic Coordinator at the 
John W. Keys Speech and Hearing Center, noted that she had 
reviewed the veteran's records.  She observed that he had 
been exposed to significant acoustic trauma due to his 
participation in a number of battles in World War II.  She 
indicated that the veteran was first seen in January 1992 
when an audiological examination demonstrated a bilateral 
moderate-to-profound sensorineural hearing loss.  According 
to Ms. Richey, the veteran was fitted with a donated hearing 
aid in his left ear.  Of greatest significance, noting the 
veteran's history of exposure to acoustic trauma during 
service, Ms. Richey offered her opinion that there was a 
direct correlation between the veteran's bilateral hearing 
loss and his exposure to acoustic trauma in service in World 
War II.  

Upon a review of the veteran's case including Ms. Richey's 
August 1998 letter, the Board determined that additional 
evidentiary development was necessary, and referred the 
veteran's claims file for an expert opinion by a VA 
physician.  In response to the Board's query, a statement 
dated in November 1999 was received from Abraham Shulman, 
M.D., Staff Surgeon, Otolaryngology Section at the Brooklyn 
VA Medical Center.  Dr. Shulman stated that he had reviewed 
the veteran's claims file, and that he agreed with the 
assessment offered by Ms. Richey in her letter of August 
1998.  Dr. Shulman stated that noise exposure was a factor 
frequently resulting in sensorineural hearing loss, and given 
the veteran's history of such exposure, the acoustic trauma 
may have influenced the clinical course of the veteran's 
sensorineural hearing loss.  

The recent evidence was obviously not part of the record at 
the time of the March 1990 rating decision, and is not 
cumulative of other evidence available at that time.  The 
medical evidence submitted since the time of the March 1990 
decision also tends to show that the veteran has a present 
hearing loss disability.  Moreover, the statements from Ms. 
Richey and Dr. Shulman provide the required medical nexus 
between the veteran's bilateral hearing loss disability and 
his active service.  Accordingly, the Board finds that the 
newly submitted evidence is clearly probative of the central 
issue in this case.  

Therefore, the Board finds that the additional evidence 
submitted subsequent to the RO's March 1990 decision, when 
considered alone or in conjunction with all of the evidence 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  As 
such, this evidence is "new and material" as contemplated 
by law, and thus, provides a basis to reopen the veteran's 
claim for service connection for bilateral hearing loss.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

As the veteran's claim for service connection for bilateral 
hearing loss has been reopened, the Board must proceed to the 
second step, a determination of whether the claim for service 
connection is well grounded.  In this case, the veteran has 
presented evidence, through his testimony and statements that 
he was exposed to acoustic trauma during his active service, 
although such exposure is not specifically indicated in his 
service personnel and service medical records.  In addition, 
the veteran has presented various statements from medical 
professionals indicating that he has a moderate to severe 
bilateral hearing loss disability.  Further, the statements 
submitted by Ms. Richey and Dr. Shulman provide the required 
nexus between the veteran's active service and his bilateral 
hearing loss.  Accordingly, the Board finds that all elements 
for establishing a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) are present in this case.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  

Therefore, the Board must proceed to the third step of the 
three-part inquiry under Hodge, an adjudication of the claim 
on the merits.  In this case, the veteran has asserted that 
he was exposed to acoustic trauma during his active service.  
As noted, his service records show that he served as a 
veterinary technician, but that he also participated in two 
campaigns in Italy during World War II.  The veteran 
essentially contends that he was exposed to acoustic trauma 
resulting from nearby exploding ordnance dropped from 
aircraft and from other noises.  The record also includes the 
recent medical opinions from Dr. Shulman and Ms. Richey 
indicating a link between the veteran's hearing loss and 
exposure to acoustic trauma during service.  

There is no evidence in the record that the veteran had any 
hearing loss or a hearing loss disability prior to his active 
service.  Although Dr. Shulman offered that the veteran's age 
could be considered a factor with respect to his current 
hearing loss disability, there is no medical opinion 
disassociating the hearing loss from acoustic trauma during 
service.  

Moreover, while there is no direct evidence of record that 
the veteran had been exposed to acoustic trauma during 
service, the record shows that he has consistently made 
assertions to that effect throughout the course of this 
appeal.  In addition, the Board notes that the affidavits 
provided by the veteran's associates and former co-workers 
tend to show a continuity of symptomatology of hearing loss 
following his active service, at least as early as 1947.  
Further, The Board finds that even though the veteran's 
symptoms were not expressly documented until long after year 
his discharge from service, such an absence of documentation 
does not necessarily render his symptoms "non-continuous."  
See 38 C.F.R. § 3.303(b) and Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  Therefore, based on the veteran's testimony 
of progressive hearing loss since service, corroborated by 
other uncontroverted lay evidence and supported by the 
medical opinions linking the veteran's current hearing loss 
to his history of acoustic trauma during service, service 
connection for bilateral hearing loss is warranted.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for bilateral hearing 
loss is reopened.  

Service connection for bilateral hearing loss is granted.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

